Exhibit 10.1

Execution version

RETIREMENT TRANSITION AGREEMENT AND MUTUAL RELEASE

The parties to this Retirement Transition Agreement and Mutual Release (the
“Release Agreement”) are MOBILE MINI, INC., a Delaware corporation, and its
affiliates, parents, successors, predecessors, and subsidiaries (the “Company”)
and ERIK OLSSON (the “Executive”). The Company and Executive are hereinafter
individually referred to as a “Party” and collectively as the “Parties.” This
Release Agreement shall take effect on the Effective Date (as defined in
Section 7 below).

RECITALS

1.      The Company and Executive entered into an Amended and Restated
Employment Agreement dated as of January 14, 2016 (the “Employment Agreement”).

2.      Executive wishes to retire from full time employment with the Company
prior to the date set forth in the Employment Agreement for its termination, and
the Parties desire to provide for the orderly transition of Executive’s position
and also release each other from any further obligation under the Employment
Agreement, with the exception of the continuing obligations outlined herein.

3.      Pursuant to the terms of the stock option grant agreements previously
entered into between the Parties and listed on Exhibit A hereto (the “Stock
Options”), the Stock Options are fully vested. Pursuant to the terms of such
Stock Option grant agreements, the Executive would have 90 days from termination
of employment with the Company to exercise all outstanding Stock Options.

4.      Pursuant to the terms of the restricted stock grant agreements
previously entered into between the Parties and listed on Exhibit A hereto (the
“Unvested Shares”), there remains previously granted restricted stock scheduled
to vest (subject to time and/or performance requirements) over the next three
years. Pursuant to the terms of such restricted stock grant agreements, any
Unvested Shares would be forfeited upon separation as an employee.

5.      The Parties believe it is in the best interests of the Company and its
shareholders to facilitate a successful CEO transition as well as not force the
exercise of the Executive’s Stock Options within 90 days following the
Separation Date.

CONSIDERATION AND AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

  1.    The 

Recitals set forth above are incorporated herein by this reference.

 

  2.    Transition 

Period and Termination of Employment.

 

- 1 -



--------------------------------------------------------------------------------

(a)     The Executive’s employment with the Company will terminate effective as
of September 30, 2019 (the “Separation Date”). During the period from the
Effective Date through the Separation Date (the “Transition Period”), the
Executive shall (i) continue to devote his full-time and effort to the
performance of his duties as Chief Executive Officer of the Company, including
required business travel; and (ii) transition his responsibilities to such other
person(s) that the Company designates. Effective as of the Separation Date, the
Company and Executive hereby terminate the Employment Agreement and each Party
hereby releases the other Party from any further obligation under the Employment
Agreement, with the exception of the continuing obligations outlined herein.

(b)     For the period following the Separation Date and ending on December 31,
2019, Executive agrees that, upon reasonable notice from the Company, he will
make himself available by telephone to provide assistance with respect to the
transition of his responsibilities and the transfer of knowledge generally
regarding the Company’s operations.

3.      Cooperation. The Executive agrees that he will provide to the Company,
upon reasonable notice from the Company, such information and assistance in the
nature of testifying and the preparation therefore as may reasonably be
requested by the Company in connection with any litigation, administrative or
agency proceeding, or other legal proceeding in which it or any of its
affiliates is or may become a party; provided, however, that the Company agrees
to reimburse the Executive for any reasonably, related expenses, including
travel expenses approved by the parties, and shall pay the Executive a daily per
diem comparable to his base salary on the Separation Date.

4.      Benefits to Executive. Subject to the terms of this Release Agreement
and the Second Release (attached as Exhibit B), including Executive’s compliance
with Section 2 above to the Company’s reasonable satisfaction, and provided that
the Executive does not revoke this Release Agreement and the Second Release, the
Company shall provide Executive with the following benefits:

(a)      The Company shall amend the Stock Option grant agreements to provide
for the Executive to have 90 days to exercise any vested Stock Option from the
later of (x) the date of termination of Executive’s employment and (y) the last
day of Executive’s service as a Director on the Company’s Board of Directors. In
no event shall the Stock Option grant agreements be extended beyond the original
10 year term of such Stock Options. Except as otherwise provided herein, the
Stock Options shall otherwise remain subject to the terms and conditions of the
grant agreements.

(b)      The Company shall amend the grant agreements relating to the Unvested
Shares to provide for the continued vesting of such shares of restricted stock
so long as the Executive continues to serve as a Director on the Company’s Board
of Directors (subject to the time and performance vesting requirements contained
in such grant agreements). Except as otherwise provided herein, the Unvested
Shares shall otherwise remain subject to the terms and conditions of the grant
agreements.

(c)     Any amount of accrued but unpaid salary and accrued unused vacation will
be paid to the Executive on the first regularly-scheduled payroll date after the
Separation Date.

 

2



--------------------------------------------------------------------------------

(d)      For a period of twenty-four (24) months following the Separation Date,
Company shall pay to Executive a monthly amount before the end each calendar
month equal to difference between (i) the monthly cost of Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) health and dental
benefits for Executive (assuming that Executive would be eligible for such
coverage), less (ii) the monthly amount that the Executive would be required to
contribute for health and dental coverage if Executive were an active employee
of Company.

(e)      The Executive shall be entitled to receive a prorated cash bonus for
2019 for the period in 2019 he was employed with the Company prior to the
Separation Date, payable in 2020 at the time and in accordance with the
Company’s other payouts (if any) to other senior executives in accordance with
the terms of the Company’s 2019 annual incentive program.

(f)      Following the Separation Date, the Executive will serve as the
Company’s Non-Executive Chairman and receive the annual retainer and annual
stock award given the Company’s Chairman. As of the date hereof the Chairman’s
compensation consists of an $90,000 annual retainer and annual stock awards of
$145,000.

(g)     The Executive shall be entitled to retain his laptop, phone number,
phone and Company email address (so long as he remains a member of the Board).

5.        General Release.

(a)      Executive and heirs, executors, administrators, agents, beneficiaries,
successors in interest and assignees hereby release, waive and forever
discharge, the Company and any past, present, or future owners, shareholders,
directors, officers Executives, attorneys, agents, insurers, partners,
predecessors and successors in interest, beneficiaries, executors,
administrators, personal representatives, heirs, successors, affiliates and
assigns of the Company and any other persons, firms, corporations, or entities
with which the Company has been, is now, or may hereafter be affiliated
(hereinafter the “Released Parties”), from any and all existing claims, demands,
grievances, or lawsuits, whether known or unknown, that involve or arise from
the employment relationship between Executive and the Company, or the
termination of that relationship prior to the Effective Date of this Release
Agreement.

Without limiting in any way the foregoing general release, this release
specifically includes, but is not limited to, claims, demands, or lawsuits that
arise under any of the following laws or regulations: Title VII of the Civil
Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act of 1866;
Equal Pay Act; the Age Discrimination in Employment Act of 1967, as amended; the
Executive Retirement Income Security Act, as amended; the Americans with
Disabilities Act, as amended; the Family and Medical Leave Act, as amended; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Sarbanes-Oxley Act; the False Claims Act; the Arizona Civil Rights Act,
as amended; the Arizona Employment Protection Act, as amended; Arizona wage
statutes; the Arizona Medical Marijuana Act; any other federal, state, or local
constitution, statute, ordinance, or regulation; or any other theory of recovery
including, but not limited, to claims for breach of contract, wrongful
discharge, and any tort or other claim of personal injury, but excluding

 

3



--------------------------------------------------------------------------------

claims relating to vested benefits under any Company employee benefit plan
(including without limitation any such plan subject to the Employee Retirement
Income Security Act of 1974, as amended) and claims to enforce this Release
Agreement. Furthermore, this Release Agreement shall not apply to, modify or in
any way supersede obligations arising from any of (i) the terms of directors and
officers insurance or (ii) any indemnification agreement for the benefit of the
Executive as a result of the Executive’s position as a director or officer of
the Company or one of its affiliates. Executive’s release includes any and all
existing claims that in any way involve or arise from the employment
relationship between Executive and the Company that exist as of the Executive’s
execution of this Release Agreement, even if the facts and/or legal theories
supporting those claims are unknown to Executive at this time.

(b)     Executive agrees that he will not bring a lawsuit against the Company
and Released Parties asserting any of the claims released in this Release
Agreement. Executive acknowledges and agrees that this Release Agreement may be
pled as a complete bar to any action or suit before any court or adjudicative
body with respect to any complaint or claim arising under any federal, state,
local or other law relating to any possible claim that existed or may have
existed as a result of Executive’s employment or termination with the Company.

Nothing in this Release Agreement is intended to limit or impair in any way
Executive’s right to file a charge with the U.S. Equal Employment Opportunity
Commission (EEOC), National Labor Relations Board (NLRB), or any similar,
federal, state or local agencies, or Executive’s right to participate in any
such charge filed with such agencies and to recover any appropriate relief in
any such action. However, Executive waives any right to any personal recovery in
any action or proceeding that may be commenced on Executive’s behalf in any way
arising out of or relating to the matters released in this Release Agreement.
This Release Agreement shall not preclude Executive from bringing a charge or
suit to challenge the validity or enforceability of this Release Agreement under
the Age Discrimination in employment Act (29 U.S.C. § 620, et seq.) as amended
by the Older Workers Benefit Protection Act.

Executive affirmatively represents that he has disclosed to the Company any and
all facts of which he is aware that relate to any purported wrongdoing related
to or pertaining in any way to the Company and the Released Parties and that he
is not aware of any facts or allegations that have not been disclosed to the
Company. Executive also affirmatively represents that he is not aware of any
claims he is not releasing through this Release Agreement

(c)     Executive further affirms that Executive has received all leave (paid or
unpaid) compensation, wages, bonuses, commissions and benefits that are due to
Executive by the Company under the Employment Agreement and that no other leave
(paid or unpaid) compensation, wages bonuses, commissions and/or benefits are
due to Executive under the Employment Agreement or in connection with
Executive’s employment with the Company.

(d)     The waivers and releases contained herein do not waive and release any
rights Executive is precluded from waiving under any applicable law, rule or
regulation.

 

4



--------------------------------------------------------------------------------

(e)     The Company hereby releases, waives and forever discharges, Executive
and heirs, executors, administrators, agents, beneficiaries, successors in
interest and assignees of and from, any and all claims growing out of, resulting
from, or connected in any way to Executive’s employment with the Company and/or
Executive’s separation from employment with the Company.

(f)     As a result of and in connection with the general statements of release
of claims above, the Parties intend that each Party is releasing, waiving and
discharging any and all claims and demands, known or unknown, and all manner of
action and actions, causes of action, suits, administrative proceedings, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, torts, trespasses,
damages, judgments, executions, warranties, claims and demands whatsoever, in
law or in equity, which each Party ever had or now has or in the future may have
against the other Party, by reason of any matter, cause or thing whatsoever
arising at any time up to the date of the Effective Date of this Release
Agreement.

6.        Age Discrimination in Employment Act; Older Workers Benefit Protection
Act of 1990. Executive acknowledges and agrees that, by entering into this
Release Agreement, Executive is waiving any and all rights or claims that
Executive may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, arising on or before the Effective Date. Executive further
expressly agrees that:

(a)     Executive is knowingly and voluntarily releasing and waiving any rights
or claims of discrimination under the ADEA, but is not waiving rights or claims
that may arise after the date Executive signs this Release Agreement;

(b)     Executive has been given the opportunity and has in fact read this
entire Release Agreement and has had all questions regarding its meaning
answered to Executive’s satisfaction;

(c)     Executive was advised and hereby is advised in writing to seek
independent legal advice and/or counsel of Executive’s own choosing prior to the
execution of this Release Agreement;

(d)     Executive fully understands the contents of this Release Agreement and
understands that it is a FULL WAIVER OF ALL CLAIMS against the Released Parties
given in return for valuable consideration, which is in addition to anything of
value to which Executive is already entitled; and

(e)     Executive enters into this Release Agreement knowingly and voluntarily
in exchange for the promises referenced herein AND THAT NO OTHER REPRESENTATIONS
HAVE BEEN MADE TO EXECUTIVE TO INDUCE OR INFLUENCE EXECUTIVE’S EXECUTION OF THIS
RELEASE AGREEMENT.

7.        Periods for Considering and Revoking Agreement. Executive acknowledges
that he has been given at least 21 days to consider this Release Agreement.
Executive agrees that, if Executive signs this Release Agreement before the end
of the above 21-day period, Executive’s signature is intended to waive
Executive’s right to consider the Release Agreement for 21 days. If Executive
fails to sign this Release Agreement within the 21-day review period described
above, this Release Agreement is withdrawn. The parties agree that Executive may

 

5



--------------------------------------------------------------------------------

revoke this Release Agreement at any time within seven (7) days after signing
the Release Agreement by written notice, delivered by certified mail, to the
below address. The parties acknowledge and agree that this Release Agreement is
not effective or enforceable until it is returned to the Company and the 7-day
revocation period has expired (“Effective Date”). Notice of revocation must be
delivered in writing to the Company no later than the seventh day of the
revocation period to: Christopher Miner, Senior Vice President & General
Counsel, 4646 E. Van Buren, Suite 400, Phoenix, Arizona, 85008.

8.        No Public Comments; Mutual Non-Disparagement. For the twenty-four
(24) month period subsequent to Separation Date, (i) Executive agrees that he
will not make any public media statements with respect to the Company without
the prior approval of the Company, (ii) Executive agrees that he will not
disparage or knowingly make false or defamatory statements regarding the Company
or any of its current or former directors, officers, Executives, shareholders,
agents or attorneys orally or in writing and (ii) the Company will instruct its
senior corporate executives having the position of Vice President or above not
to disparage or knowingly make false or defamatory statements regarding
Executive. This Section shall not apply to communications required by law, or
that are otherwise privileged as a matter of law. Executive’s non-disparagement
obligations under this Section do not interfere with or restrict his ability to
communicate with any federal, state, or local agency, including any with which a
charge has been filed.

9.        Ownership of Claims/Beneficiaries. Executive represents and warrants
that no other person or entity has any interest in the claims, obligations, or
damages referred to in this Release Agreement and that he has the sole right and
exclusive authority to execute this Release Agreement.

10.      Standstill. Executive agrees that for a period of 24 months following
the Separation Date, Executive shall not acquire debt or equity securities of
the Company for his own beneficial ownership or as part of a “group” (as defined
under the securities laws of the United States) representing more than 5% of the
Company’s outstanding common stock. Additionally, Executive shall not seek or
cooperate with those seeking a change of controls at the Company.

11.      Unauthorized Disclosure. Executive shall not make any Unauthorized
Disclosure. For purposes of this Release Agreement, “Unauthorized Disclosure”
shall mean disclosure by Executive without the consent of the Board of Directors
of the Company to any person of any confidential information obtained by
Executive while in the employ of the Company (including, but not limited to, any
confidential information with respect to any of the Company’s customers or
methods of distribution) the disclosure of which he knows or has reason to
believe will be materially injurious to the Company; provided, however, that
such term shall not include the disclosure by Executive, without consent, of any
information known generally to the public or any information not otherwise
considered confidential by a reasonable person engaged in the same business as
that conducted by the Company.

12.      Choice of Law and Venue. The validity, construction, and interpretation
of this Agreement and the rights and duties of the Parties hereto shall be
subject to the laws of the State of Delaware without regard to any state
conflict of law rules. Both Executive and the Company agree to appear before and
submit to the jurisdiction of the federal courts located in Phoenix, Arizona
with respect to any controversy, dispute or claim relating to this Release
Agreement.

 

6



--------------------------------------------------------------------------------

13.      Medicare. Executive affirms, covenants, and warrants he is not a
Medicare beneficiary and is not currently receiving, has not received in the
past, will not have received at the time of payment pursuant to this Release
Agreement, is not entitled to, is not eligible for, and has not applied for or
sought Social Security Disability or Medicare benefits. In the event any
statement in the preceding sentence is incorrect (for example, but not limited
to, if Executive is a Medicare beneficiary, etc.), the following sentences
(i.e., the remaining sentences of this paragraph) apply. Executive affirms,
covenants, and warrants he has made no claim for illness or injury against, nor
is he aware of any facts supporting any claim against, the released parties
under which the released parties could be liable for medical expenses incurred
by the Executive before or after the execution of this Release Agreement.
Furthermore, Executive is aware of no medical expenses which Medicare has paid
and for which the released parties are or could be liable now or in the future.
Executive agrees and affirms that, to the best of his knowledge, no liens of any
governmental entities, including those for Medicare conditional payments, exist.
Executive will indemnify, defend, and hold the released parties harmless from
Medicare claims, liens, damages, conditional payments, and rights to payment, if
any, including attorneys’ fees, and Executive further agrees to waive any and
all future private causes of action for damages pursuant to 42 U.S.C. §
1395y(b)(3)(A) et seq.

14.      Severability. If any provision in this Release Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the Court shall enforce the remaining provisions to the extent
permitted by law.

15.      Entire Agreement and Continuing Obligations. (a) Except as provided
herein, this Release Agreement constitutes the sole and entire agreement between
the Parties regarding the subject matter addressed herein, and supersedes any
and all understandings and agreements that may have been reached earlier on this
subject matter, with the exception of the continuing obligations outlined in
this Section.

 (b)     Executive acknowledges the continuing obligations of the following
paragraphs set forth in his Employment Agreement: Section 12 (Post-Termination
Non-Competition) and Section 14 (Nonsolicitation) (collectively, the
“Covenants”). For the avoidance of doubt the Parties agree that the measuring
time for the restricted periods in such Sections shall be from the Separation
Date.

 (c)     The Company acknowledges its continuing obligations under Section 9 of
the Employment Agreement (Acceleration of Vesting upon a Change in Control) with
respect to the Unvested Shares.

 (d)     Executive acknowledges that Executive’s breach of the Covenants would
cause irreparable injury to Company and agrees that in the event of any such
breach, Company shall, in addition to the action it is authorized to take
pursuant to (e) below, be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.

 

7



--------------------------------------------------------------------------------

(e)    In the event that Executive breaches any of the Covenants, Company shall
have the right to recover from Executive all shares of Unvested Shares which
were allowed to vest after the Separation Date.

(f)     Other than those obligations specifically outlined in this Section,
there are no understandings, representations, or agreements other than those set
forth in this Release Agreement. No provision of this Release Agreement shall be
amended, waived or modified except in writing, signed by the Parties.

16.      Attorneys’ Fees and Costs. In any proceeding or action to enforce this
Release Agreement or to recover damages arising out of its breach, the
prevailing Party shall be awarded its reasonable attorneys’ fees and costs.

17.      Code Section 409A. The terms of this Release Agreement shall be
construed and administered in a manner calculated to satisfy the short-term
deferral exception under Treas. Reg. Section 1.409A-1(b)(4); the separation pay
plan exception under Treas. Reg. Section 1.409A-1(b)(9)(iii); and/or the welfare
benefit exception under Treas. Reg. 1.409A-1(b)(9)(v) to Internal Revenue Code
Section 409A and the applicable regulations and guidance promulgated thereunder
(“Section 409A”). Any reference in this Release Agreement to a termination of
employment (or similar term) means a “separation from service” as defined in
Section 409A and the applicable guidance issued thereunder. In the event the
Release Agreement fails to satisfy an exception to Section 409A, it will be
construed and administered in accordance therewith to the maximum extent
permitted by law. If payment of any amount subject to Section 409A is triggered
by a separation from service that occurs while Executive is a “specified
Executive” (as defined by Section 409A) with, and if such amount is scheduled to
be paid within six (6) months after such separation from service, the amount
shall accrue without interest and shall be paid the first business day after the
end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of Executive’s estate
following his death. All rights to payments and benefits hereunder shall be
treated as rights to receive a series of separate payments and benefits for
purposes of applying Section 409A. If any payment subject to Section 409A is
contingent on the delivery of a release by Executive and could occur in either
of two years, the payment will occur in the later year. Nothing in this Release
Agreement shall be construed as a guarantee of any particular tax treatment to
Executive. Executive shall be solely responsible for the tax consequences with
respect to all amounts payable under this Release Agreement, and in no event
shall the Company have any responsibility or liability if this Release Agreement
does not meet any applicable requirements of Section 409A.

18.      Counterparts. This Release Agreement may be executed in separate
counterparts and each such counterpart shall be deemed an original with the same
effect as if all parties had signed the same document. Photocopies, PDF and/or
faxed copies of original signature pages shall have the same force and effect as
original signature pages.

[Rest of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    EXECUTIVE   Dated: 5/6/19     /s/ Erik Olsson       Erik Olsson      
COMPANY   Dated: 5/6/19     By:  

/s/ Sara Dial

      Name: Sara Dial       Title: Director  

[Signature Page - Transition Agreement and Mutual Release]

 

9



--------------------------------------------------------------------------------

Exhibit A

“Stock Options”

(Inducement Options)

 

  Grant Date    

  Option Price         Quantity          

    3/18/2013    

  $28.27         1,000,000          

    3/18/2013    

  $32.51         500,000          

    3/18/2013    

  $36.75         500,000               Total         2,000,000          

 

(Annual Performance Options)

 

 

  Grant Date  

  Option Price         Quantity            

    2/18/2014    

  $47.75         68,866            

    1/22/2015    

  $42.78         89,114            

    1/20/2016    

  $26.23         91,732            

    2/01/2017    

  $32.55         130,742             (additional 36,036 subject
to 2019 performance targets for vesting in 2020)     Total      
380,454            

“Unvested Shares”

(Restricted Stock Awards)

 

  Grant Date  

  Quantity Eligible for
     Time-Based Vesting       

Quantity Eligible for         Performance-Based        

Vesting        

    1/20/2016    

  8,577    

    2/1/2017    

  13,824    

    2/1/2018    

  15,852   15,852        

    1/31/2019    

  24,463   24,463        

Total  

  94,726   40,315        

 

10



--------------------------------------------------------------------------------

Exhibit B

Form of Second Release

SECOND RELEASE

MOBILE MINI, INC., a Delaware corporation, and its affiliates, parents,
successors, predecessors, and subsidiaries (collectively, “Employer”) and ERIK
OLSSON (“Employee”) entered into a Transition Agreement and Mutual Release dated
[______, 2019] (“Agreement”).

WHEREAS, Employee understands and agrees that he may not execute this Second
Release until after the Separation Date set forth in the Agreement (i.e.,
September 30, 2019).

NOW, THEREFORE, in exchange for the consideration provided for in the Agreement,
Employee agrees as follows:

1.        General Release.

(a)      Employee and heirs, executors, administrators, agents, beneficiaries,
successors in interest and assignees hereby release, waive and forever
discharge, Employer and any past, present, or future owners, shareholders,
directors, officers employees, attorneys, agents, insurers, partners,
predecessors and successors in interest, beneficiaries, executors,
administrators, personal representatives, heirs, successors, affiliates and
assigns of Employer and any other persons, firms, corporations, or entities with
which Employer has been, is now, or may hereafter be affiliated (hereinafter the
“Released Parties”), from any and all existing claims, demands, grievances, or
lawsuits, whether known or unknown, that involve or arise from the employment
relationship between Employee and Employer, or the termination of that
relationship prior to the Effective Date of this Second Release.

Without limiting in any way the foregoing general release, this release
specifically includes, but is not limited to, claims, demands, or lawsuits that
arise under any of the following laws or regulations: Title VII of the Civil
Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act of 1866;
Equal Pay Act; the Age Discrimination in Employment Act of 1967, as amended; the
Employee Retirement Income Security Act, as amended; the Americans with
Disabilities Act, as amended; the Family and Medical Leave Act, as amended; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Sarbanes-Oxley Act; the False Claims Act; the Arizona Civil Rights Act,
as amended; the Arizona Employment Protection Act, as amended; Arizona wage
statutes; the Arizona Medical Marijuana Act; any other federal, state, or local
constitution, statute, ordinance, or regulation; or any other theory of recovery
including, but not limited, to claims for breach of contract, wrongful
discharge, and any tort or other claim of personal injury. Employee’s release
includes any and all existing claims that in any way involve or arise from the
employment relationship between Employee and Employer that exist as of the
Employee’s execution of this Second Release, even if the facts and/or legal
theories supporting those claims are unknown to Employee at this time.

 

11



--------------------------------------------------------------------------------

(b)     Employee agrees that he will not bring a lawsuit against Employer and
Released Parties asserting any of the claims released in this Second Release.
Employee acknowledges and agrees that this Second Release may be pled as a
complete bar to any action or suit before any court or adjudicative body with
respect to any complaint or claim arising under any federal, state, local or
other law relating to any possible claim that existed or may have existed as a
result of Employee’s employment or termination with Employer.

Nothing in this Second Release is intended to limit or impair in any way
Employee’s right to file a charge with the U.S. Equal Employment Opportunity
Commission (EEOC), National Labor Relations Board (NLRB), or any similar,
federal, state or local agencies, or Employee’s right to participate in any such
charge filed with such agencies and to recover any appropriate relief in any
such action. However, Employee waives any right to any personal recovery in any
action or proceeding that may be commenced on Employee’s behalf in any way
arising out of or relating to the matters released in this Second Release. This
Second Release shall not preclude Employee from bringing a charge or suit to
challenge the validity or enforceability of this Second Release under the Age
Discrimination in employment Act (29 U.S.C. § 620, et seq.) as amended by the
Older Workers Benefit Protection Act.

Employee affirmatively represents that he has disclosed to Employer any and all
facts of which he is aware that relate to any purported wrongdoing related to or
pertaining in any way to Employer and the Released Parties and that he is not
aware of any facts or allegations that have not been disclosed to Employer.
Employee also affirmatively represents that he is not aware of any claims he is
not releasing through this Second Release

(c)     Employee further affirms that Employee has received all leave (paid or
unpaid) compensation, wages, bonuses, commissions and benefits that are due to
Employee by Employer under the Employment Agreement and that no other leave
(paid or unpaid) compensation, wages bonuses, commissions and/or benefits are
due to Employee under the Employment Agreement or in connection with Employee’s
employment with Employer.

(d)     The waivers and releases contained herein do not waive and release any
rights Employee is precluded from waiving under any applicable law, rule or
regulation.

(e)     Employer hereby releases, waives and forever discharges, Employee and
heirs, executors, administrators, agents, beneficiaries, successors in interest
and assignees of and from, any and all claims growing out of, resulting from, or
connected in any way to Employee’s employment with Employer and/or Employee’s
separation from employment with the Employer.

(f)     As a result of and in connection with the general statements of release
of claims above, the Parties intend that each Party is releasing, waiving and
discharging any and all claims and demands, known or unknown, and all manner of
action and actions, causes of action, suits, administrative proceedings, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, torts, trespasses,
damages, judgments, executions, warranties, claims and demands whatsoever, in
law or in equity, which each Party ever had or now has or in the future may have
against the other Party, by reason of any matter, cause or thing whatsoever
arising at any time up to the date of the Effective Date of this Second Release.

 

12



--------------------------------------------------------------------------------

2.        Age Discrimination in Employment Act; Older Workers Benefit Protection
Act of 1990. Employee acknowledges and agrees that, by entering into this Second
Release, Employee is waiving any and all rights or claims that Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended,
arising on or before the Effective Date. Employee further expressly agrees that:

(a)        Employee is knowingly and voluntarily releasing and waiving any
rights or claims of discrimination under the ADEA, but is not waiving rights or
claims that may arise after the date Employee signs this Second Release;

(b)        Employee has been given the opportunity and has in fact read this
entire Second Release and has had all questions regarding its meaning answered
to Employee’s satisfaction;

(c)        Employee was advised and hereby is advised in writing to seek
independent legal advice and/or counsel of Employee’s own choosing prior to the
execution of this Second Release;

(d)        Employee fully understands the contents of this Second Release and
understands that it is a FULL WAIVER OF ALL CLAIMS against the Released Parties
given in return for valuable consideration, which is in addition to anything of
value to which Employee is already entitled; and

(e)        Employee enters into this Second Release knowingly and voluntarily in
exchange for the promises referenced herein AND THAT NO OTHER REPRESENTATIONS
HAVE BEEN MADE TO EMPLOYEE TO INDUCE OR INFLUENCE EMPLOYEE’S EXECUTION OF THIS
SECOND RELEASE.

3.       Periods for Considering and Revoking Agreement and Second Release.
Employee acknowledges that he has been given at least 21 days to consider this
Second Release. Employee agrees that, if Employee signs this Second Release
before the end of the above 21-day period, Employee’s signature is intended to
waive Employee’s right to consider the Second Release for 21 days. If Employee
fails to sign this Second Release within the 21-day review period described
above, this Second Release is withdrawn. The parties agree that Employee may
revoke this Second Release at any time within seven (7) days after signing the
Second Release by written notice, delivered by certified mail, to the below
address. The parties acknowledge and agree that this Second Release is not
effective or enforceable until it is returned to Employer and the 7-day
revocation period has expired (“Effective Date”). Notice of revocation must be
delivered in writing to Employer no later than the seventh day of the revocation
period to: Christopher Miner, Senior Vice President & General Counsel, 4646 E.
Van Buren, Suite 400, Phoenix, Arizona, 85008.

 

13



--------------------------------------------------------------------------------

Acknowledged and agreed to by:

 

ERIK OLSSON     DATE _______________________            
_________________________________      

 

 

14